 

 

 

 

 

 

 

USDC-SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#: .
SOUTHERN DISTRICT OF NEW YORK DATE FILED: | 7. | ia fo oF
STEVEN MATZURA, individually and on
behalf of all other persons similarly situated,
Plaintiff, 19-CV-8083 (RA)
¥. | ORDER
SCHROON RIVER CAMPSITES, LLC,
Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

The Court has been informed that the parties have reached a settlement in this case.
Accordingly, it is hereby:

ORDERED that the above-captioned action is discontinued without costs to any party and
without prejudice to restoring the action to this Court’s docket if the application to restore the
action is made within forty-five (45) days. Any application to reopen this action must be filed
within forty-five (45) days of this order, and any application filed thereafter may be denied solely
on that basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement
agreement, the terms of the agreement must be placed on the public record and “so ordered” by
the Court within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358
(2d Cir. 2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED. i

Dated: | December 18, 2019 ;
New York, New York ;

 

Ronnie Abrains
United States District Judge

 
